Citation Nr: 0602228	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  04-25 703	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1970 to April 
1974.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO).

Procedural history

In November 2002, the RO received the veteran's claim of 
entitlement to service connection for a bilateral foot 
disability.  The April 2003 rating decision denied the claim, 
and he appealed.

Issues not on appeal

The April 2003 rating decision also denied service connection 
for type II diabetes mellitus.  The veteran duly perfected an 
appeal of that decision.  However, before the issue could be 
adjudicated by the Board, the RO granted service connection 
for diabetes mellitus in a July 2005 rating decision.  This 
issue has accordingly been resolved and is therefore not 
currently before the Board.

The RO also denied service connection for a right ankle 
disability in a May 2005 rating decision.  To the Board's 
knowledge, the veteran has not disagreed with that decision 
and the issue is therefore not in appellate status.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].




FINDING OF FACT

Through a communication to the RO received in January 2006, 
prior to promulgation of a decision by the Board, the veteran 
withdrew this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202 
(2005).  Withdrawal may be made by the veteran or by his or 
her authorized representative, except that a representative 
may not withdraw a substantive appeal filed by the veteran 
personally without the express written consent of the 
veteran.  38 C.F.R. § 20.204 (2005).

The veteran withdrew his appeal in a statement received by 
the RO in January 2006.  In light of the veteran's withdrawal 
of his appeal, there remain no allegations of error of fact 
or law for appellate consideration.  In essence, a "case or 
controversy" involving a pending adverse determination that 
the veteran has taken exception to does not currently exist.  
See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) 
[quoting Waterhouse v. Principi, 3 Vet. App. 473 (1992)].

Accordingly, the Board is without jurisdiction to review the 
appeal with respect to this issue and it is dismissed without 
prejudice.

ORDER

The appeal is dismissed.



                       
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


